Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on July 27, 2022. 

2. Claims 1-11, 14-19, and 21-24 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.

The primary reason for allowance of the claims in this case, is the inclusion of the limitations “the second set of user interactions is different to the first set of user interactions; and the second application deployment includes a second set of application features different from the first set of application features; receiving usage information about a user, the usage information indicating a third set of user interactions with at least one of the one or more software applications; selecting the first application deployment based at least in part on a similarity between the first set of user interactions and the third set of user interactions; and deploying the application for the user based on the first application deployment,” in independent claims 1 and 18, 

“determining a second application deployment of the software application based on the second application profile, the second application deployment comprising a second set of application features different from the first set of application features; receiving, at the processing system, user usage information for a user, the user usage information for the user comprising information indicating third user interactions with the software application by the user; selecting, by the processing system and based at least in part on a similarity between the third user interactions and the first user interactions, the first application deployment and not the second application deployment; and based on the selection of the first application deployment, deploying by the processing system, the first application deployment of the software application for the user,” in independent claim 11, which are not found in the prior art of record.

Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  

US 10,740,208 to Bryant et al. discloses a test application corresponding to an application profile, evaluating a plurality of test performance results to identify an optimal infrastructure configuration from among the plurality of infrastructure configurations for the application profile, and applying the optimal infrastructure configuration to an application corresponding to the application profile that is deployed in a production environment.

NPL to Liu et al. discloses deploying mobile applications based on behavioral service profiles collected from mobile application users.

5. Any inquiry concerning this communication should be directed to examiner Thuy (Twee) Dao, whose telephone/fax numbers are (571) 272 8570 and (571) 273 8570, respectively. The examiner can normally be reached from Monday to Friday, 6:00am - 2:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192